                                                                                   Ilana Haramati
                                                                                       Of Counsel
                                                                            Direct (646) 363-6090
                                                                              Fax (212) 655-3535
                                                                                 ih@msf-law.com


                                        February 6, 2020

Via ECF

Hon. Frederic Block
United States District Court Judge
United States Courthouse
225 Cadman Plaza East
Courtroom 10C South
Brooklyn, NY 11201

       Re:     United States v. Andrew Campos, 19-cr-575

Dear Judge Block:

        I write on behalf of defendant Andrew Campos in the above-referenced matter to
respectfully request the temporary modification of his conditions of pretrial release to permit him
to travel to Danbury, Connecticut on February 10, 2020 to accompany his daughter to a medical
procedure.

       I have discussed this request with the government (AUSA Edelman) and Pretrial Services
(Officer Ferguson) who do not object to the proposed modification.


                                     Respectfully Submitted,
                                       /s/ Ilana Haramati
                                         Ilana Haramati


cc:    Counsel of Record (via ECF)
